Title: From George Washington to Battaile Muse, 18 September 1785
From: Washington, George
To: Muse, Battaile



Sir,
Mount Vernon 18th Sepr 1785.

I have received two or three letters from you of late. The clover Seed which was sent to the care of Mr Hartshorne I have got, and am obliged by the dispatch with which you have sent it.
The great inattention to my Tenants during the nine years that I was absent, and the traffick which they made of my Land (expressly contrary to the Tenor of my Leases) renders it next to impossible for me without being upon the Land, and obtaining oral information, to make out the Accts or to discover in whose possession the Lotts now are precisely—The best sketch I can give, is herewith enclosed; but I do not suppose it to be accurate.
The Man from whom you could have obtained the best information respecting the Tenants—their arrearages of Rents—Transferances, &ca on that Tract of Land which I hold in Ashbys bend (partly in Fauquier & partly in Loudoun counties) was one Lewis Lamart, but he died last spring, after having Collected some of the Rents for me—to Whom to advise you in the next

place, I am at a loss. Captn Robert Ashby has a pretty good knowledge of some matters, but either he, or one [of] his Son’s, stands I believe among the list of delinquents, which may render his information dubious where his knowledge is most perfect.
Besides the Lotts and Tenants mentioned in the list enclosed, there are, or ought to be, several more of the latter on a Tract I have on Chattins run of Goose Creek, adjoining Captn Robert Ashby; among whom, I presume the Rectors are. But with respect to this Land, I can give less information than on any other. Whether any Leases have ever been given, or not, I am unable to say. What follows, is taken from a Memorandum which I found tied up in the bundle of Leases.
Memm March 16th 1774.
“Agreed with one  Thompson for the Land at the upper end of my Chattins run Tract; That is to give him a lease for it at the rate of £5 pr hundd Acres. He is to have all the Land So. W[es]t of the branch which runs through the Tract, unless there should be enough for two lotts; in which case he is to have but one Lott. Rent to be pd the 25th Decr 1777.
“Also agreed to let Edwd Grymes have the Lott he lives on, extending towards Chattins run & Ashbys mill path for quantity. He also is to have a lease, & to pay at the rate of £5 pr hundd Acres next Christmas.
“Also agreed to Lease Enoch Ashby 150, or 200 Acs. upon the back line, & middle run; he paying at the rate of £5 pr hundd to commence the 25th Decr 1777.
“Also was spoke to for the Lott adjoining this & Edwd Grymes’s, by Robt Ashby for one Richard Watts upon the same terms.”
The foregoing was taken upon the Land at the time I was there for the purpose of renting it, but what has happened since, as I have observed to you before, I am unable to inform you. I am willing to preserve good faith with every Tenant; and am ready to fulfil all my engagements with them—not only such as are legal & just, but those that are honor⟨able⟩—nay more, such as have no other claim but upon my generosity, where there shall appear a proper conduct on their part—But where you shall find they have taken advantage of me by paying paper Money when Six pence or a Shilling would pay a pound—where they have paid little or no rents at all—and there sole aim seems

to have been to make a prey of me, by bartering & selling my Land, solely for their own emolument, I should have no scruple in any of those cases, or any other, which shall appear unjustifiable, to take advantage of the Covenants in the Leases where they have been given; & to refuse them when they have not, set them aside, and re-rent the Land to the highest bidder, & best possible advantage to my Interest.
Enclosed I send you a short power, which may do for the present; & when you come down in October it may be enlarged, & some further light, perhaps, thrown on this business. You will observe that the list inclosed does not include the rents of the present year.
Except in cases where the Tenants are about to remove, and the rents thereby, or by other means are endangered; I would wish you to avoid making distress until you have more precise information, and have had an interview with me in October: for besides the Ballances which appear to be due by the inclosed list, many of my Leases require an alienation Rent for every transference; which, at present, I have not time to look into; but will prepare by October: at which time I will put the Leases into your hands. In the meanwhile, it would be well for you to examine each Tenant, that I may know by what authority he came on the Tenemant, how far he has complied with the Covenants of the Lease, what Transferences have taken place—and what Rents (by their receipts, or authentic proofs which no doubt every one of them can shew) has been paid—By doing this some line of conduct may be adopted which will avoid evil & bad consequences either to the tenant or myself. I am Sir Yr Very Hble Servt

Go: Washington


P.S. If you could transmit, previously to your coming down, an account of the information you get, on the above points, the accts may be prepared against you arrive here in October.

